
	
		II
		110th CONGRESS
		2d Session
		S. 3146
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the exploration of oil and natural gas in
		  coastal areas to reduce the dependence of the United States on foreign energy
		  sources, and to reduce gasoline and natural gas prices. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Needed Offshore Under Gas
			 Hikes Act.
		2.Oil and natural
			 gas leasing in new producing areas
			(a)DefinitionsIn this section:
				(1)Eligible
			 producing StateThe term eligible producing State
			 means—
					(A)a new producing
			 State; and
					(B)any other
			 producing State that has, within the offshore administrative boundaries beyond
			 the submerged land of a State, areas available for oil leasing, natural gas
			 leasing, or both.
					(2)New producing
			 areaThe term new producing area means an area that
			 is—
					(A)within the
			 offshore administrative boundaries beyond the submerged land of a State;
			 and
					(B)not available for
			 oil or natural gas leasing as of the date of enactment of this Act.
					(3)New producing
			 StateThe term new producing State means a State
			 with respect to which a petition has been approved by the Secretary under
			 subsection (b).
				(4)Qualified
			 revenuesThe term qualified revenues means all
			 rentals, royalties, bonus bids, and other sums due and payable to the United
			 States from leases entered into on or after the date of enactment of this Act
			 for new producing areas.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Petition for
			 leasing new producing areas
				(1)In
			 generalNotwithstanding any other provision of law, during any
			 period in which the price per gallon of regular gasoline is equal to or greater
			 than $5, the Governor of a State, with the concurrence of the State
			 legislature, may submit to the Secretary a petition requesting that the
			 Secretary make a new producing area of the State eligible for oil leasing, gas
			 leasing, or both, as determined by the State, in accordance with the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.).
				(2)Natural gas
			 leasing onlyThe Governor of a State, with the concurrence of the
			 State legislature, may, in a petition submitted under paragraph (1), make a
			 request to allow natural gas leasing only.
				(3)Action by
			 SecretaryAs soon as practicable after the date on which the
			 Secretary receives a petition under paragraph (1), the Secretary shall approve
			 or disapprove the petition.
				(c)Disposition of
			 qualified outer Continental Shelf revenues from eligible producing
			 StatesNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338), for each applicable fiscal year, the Secretary of
			 the Treasury shall deposit—
				(1)45 percent of
			 qualified revenues in the general fund of the Treasury; and
				(2)55 percent of
			 qualified revenues in a special account in the Treasury, from which the
			 Secretary shall disburse—
					(A)37.5 percent to
			 eligible producing States for new producing areas, to be allocated in
			 accordance with subsection (d)(1);
					(B)12.5 percent to
			 provide financial assistance to States in accordance with section 6 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8);
			 and
					(C)5 percent to
			 States for historic offshore production distribution.
					(d)Allocation to
			 eligible producing States
				(1)In
			 generalThe amount made available under subsection (c)(2)(A)
			 shall be allocated to eligible producing States in amounts (based on a formula
			 established by the Secretary by regulation) that are inversely proportional to
			 the respective distances between the point on the coastline of each eligible
			 producing State that is closest to the geographic center of the applicable
			 leased tract and the geographic center of the leased tract, as determined by
			 the Secretary.
				(2)UseAmounts
			 allocated to an eligible producing State under paragraph (1) shall be used to
			 address the impacts of any oil and natural gas exploration and production
			 activities under this section.
				(e)EffectNothing
			 in this section affects—
				(1)the amount of
			 funds otherwise dedicated to the land and water conservation fund established
			 under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5); or
				(2)any authority
			 that permits energy production under any other provision of law.
				
